DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments filed on 04/27/2022 to the claims have been acknowledged by the Examiner. Claims 1, 5, 17, and 19 have been cancelled or remain cancelled.  New claim 21 has been added.
Thus, claims 2-4, 6-16, 18 and 20-21 are being further considered by the Examiner.
 
Response to Arguments
Applicant’s arguments, see Remarks, filed 04/27/2022, with respect to the 112 Rejections have been fully considered and are persuasive.  The 112b rejections of the claims been withdrawn. 
Applicant's arguments filed on 04/27/2022 in the Remarks regarding the prior art rejections have been fully considered but they are not persuasive. 
The Applicant specifically argues that the teaching reference of Ha (US 9168180) does not teach the limitation of “having a second stiffness greater than the first stiffness” as it is argued that the support structure of Ha is not analogous to the taught support structure based on Propp, Propp2, and Worthley. In response to applicant's argument that the support structure of Ha is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the analogous support structure of Ha is interpreted to be an analogous support structure to that of Propp, Propp2, and Worthley as Ha’s support structure includes analogous parts of both the structure (support-substrate 12) with a structural layer (inherent layer of support-substrate 12) wherein the prior art of Ha only teaches that this layer may be stiffer than a primary or backing layer ([Col 13, lines 15-16]). The Examiner is only relying on this teaching to teach the stiffness via a material change of the analogous layers of Propp, Propp2, and Worthley. The teaching does not teach the replacement of the support layer as taught with the support layer and primary layer of Ha. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Applicant argues that the prior art of Propp2 (US 7294752 B1) does not teach a support structure adapted to “cover a catheter tube over a tube covering distance”. This is not persuasive as the Examiner asserts that the teaching art of Propp2 is used solely to teach a change in support structure shape (as discussed in the last action and recited again below, see claim 20 discussion) and wherein the primary art of Propp teaches the limitation as argued. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Thus, the prior art rejection of claim 20 will be maintained by the Examiner as Applicant’s arguments were not persuasive against the prior art.
Applicant’s arguments regarding new claim 21 are moot because the added limitations require further consideration by the Examiner. Applicant’s arguments regarding the remaining dependent claims are also moot as the claims themselves have been amended and claim dependencies have been amended- thus interpretation of the claim limitations may be different than previously examined. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitations of “the adhesive layer", “the transparent layer”, “the transparent film”, “the support structure” in the body of the claim.  There is insufficient antecedent basis for this limitation in the claim. It is to be noted to the Applicant that this claim is dependent off of cancelled claim 1. For purposes of examination, the claim is interpreted to be dependent off of claim 20. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-4, 6, 9-16, 18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Propp (US 8212101 B2), Propp (US 7294752 B1), Worthley (US 684920 B2), in further view of Ha (US 9168180 B2). Propp ‘752 will be referenced as Propp2 in the claim discussion below.
Regarding claim 20, Propp discloses a window dressing (Abstract, Figure 1-dressing 110) comprising: a primary layer (Figures 1 & 2- fabric layer 112) having a lower, skin-facing surface (Figure 3- adhesive side 118) and an upper surface (Figure 3- non-adhesive top side 120), the primary layer having a first stiffness ([Col 4, lines 1-2]- “The fabric layer 112 may be a woven or non-woven material”, the woven or non-woven material of the fabric layer 112 would inherently have some properties of stiffness to define a first stiffness; see MPEP 2112 for reference regarding inherency) and comprising a window portion (Figures 3- insertion site viewing portion 114) having a window formed therein (Figure 1- opening 122) and a securement portion (Figures 1 & 3- anchor member portion 116); a primary adhesive layer (Figure 3- adhesive side 118 of fabric layer 112) covering at least a portion of the skin-facing surface of the primary layer ([Col 4, lines 2-7]- “The fabric layer 112 has an adhesive side 118 and an opposite non-adhesive top side 120. The "top" side refers to an upper (or outer) side when the dressing is disposed on a patient's skin (for example, see FIG. 4). The adhesive side 118 may be coated with any suitable medical grade adhesive”); a support structure (Figure 2- reinforcing structure 130) attached to the upper surface of the primary layer (Figures 2 & 3- reinforcing structure 130 is attached on top of the fabric layer 112), the support structure (Figure 2- reinforcing structure 130) adapted to cover a catheter tube over a tube covering distance (Figure 4- reinforcing structure 130 is shown to cover catheter C and hub H over an inherent distance across the width of the shown hub H and tubes L of the catheter C, [Col 14, lines 40-44]- “The reinforcing structure 130 may also include an opening 140 in the central body 136. The opening 140 allows for the reinforcing structure to generally surround a catheter hub without lying directly on top of the hub.”, [Col 5, lines 29-40]- “This causes a pocket to be formed for the hub and traps the central body 136 of the reinforcing structure 130 behind the hub, further securing the hub and preventing movement of the hub when the hub is subjected to pulling forces exerted by the tubing connected to the hub. At extreme, but not atypical, tug forces on the pigtail tubing, the hub may try to slide back, but the back end of reinforcement structure hits the back of the hub, effectively "snagging it," then requiring all of the net structure to come free before any further hub motion can occur.”) and comprising: a structural layer (Figures 1 & 2- reinforcing structure 130 itself is a structural layer) having a lower surface (Figure 3- adhesive side 132) and an upper surface (Figure 3- opposite non-adhesive side 134), the structural layer (Figure 2- reinforcing structure 130 being a structural layer) implying having a second stiffness that is greater than the first stiffness ([Col 4, lines 21- 24]- The reinforcing structure 130 may be made of a polypropylene net material, a net-like material, or another similar material having rigidizing and force spreading properties as discussed below”, [Col 4, lines 47-49]- “The reinforcing structure 130 strengthens the dressing 110 by making it less floppy for easier application to a patient's skin.”), and an adhesive layer (Figure 3- adhesive side 132) covering at least a portion of the lower surface of the structural layer (Figure 3- adhesive side 132 is a lower surface of reinforcing structure 130 which also is understood to be an adhesive layer) and adhering the structural layer to the top surface of the primary layer ([Col 4, lines 18-21]- “The reinforcing structure adhesive side 132 is adhered to the fabric layer non-adhesive side 120 such that the reinforcing structure is on top of the fabric layer 112”); a transparent layer (Figure 2- transparent film layer 124) attached to the lower surface of the primary layer and covering at least a portion of the primary layer window ([Col 4, lines 8-12]- “A transparent film layer 124 having an adhesive skin-adhering side 126 and an opposite non-adhesive side 128 is adhered by its non-adhesive side to the fabric layer adhesive side 118. The transparent film layer 124 closes the opening 122 in the fabric layer 112”, Figure 1), the transparent layer (Figure 2- transparent film layer 124) comprising: a transparent film ([Col 4, line 13]- “transparent film layer 124 may be a polyurethane film”) having a lower surface (Figure 3- adhesive skin-adhering side 126) and an upper surface (Figure 3- opposite non-adhesive side 128), and an adhesive layer covering at least a portion of the lower surface of the transparent film ([Col 4, lines 12-14]- “The transparent film layer 124 may be a polyurethane film coated on one side with any suitable medical grade adhesive”) and adhering a portion of the transparent layer to the bottom surface of the primary layer (Figure 2- transparent film layer 124 adheres to the bottom adhesive surface of the fabric layer 112); a pad (Figure 2- pad member 144) attached to the lower, skin-facing surface of the primary layer (Figures 1 thru 3- pad member 144 is shown to be indirectly attached to the bottom side 118 of fabric layer 112 via transparent film layer 124).
Propp does not disclose a first support structure and a second support structure spaced apart, the first and the second support structures extending laterally and being separated longitudinally, wherein the tube covering distance comprises a gap interposed between the first and the second support structures. Propp2 teaches an analogous window dressing (Abstract, Figure 1- medical dressing 10) wherein a support structure (Figures 1 & 2- reinforcing structure 30 and reinforcing structures 72, 83 forms a total support structure, [Col 4, lines 38-67]- discusses the functionality of the reinforcing structure 30 for the dressing 10, [Col 6, lines 43-57]- discusses the reinforcing structures 72, 83 of the securement devices 68, 79) comprises a first support structure (Figure 2- either of reinforcing structure 72, 83) and a second support structure (Figure 2- the other of either reinforcing structures 72, 83) spaced apart (Figures 1 & 2- reinforcing structures 72, 83 are shown to be space apart), the first and the second support structures extending laterally and being separated longitudinally (see annotated Figure 1 below- reinforcing structures 72, 83 are shown extend laterally and are separated longitudinally relative to the indicated axes), wherein a tube covering distance comprises a gap interposed between the first and the second support structures (see annotated Figure 1 below- indicated gap between reinforcing structures 72,83 overlaps a tube covering distance of a catheter when inserted, Figure 4- shows the catheter C inserted I wherein the lines L of the catheter device would overlap the indicated gap). A person of ordinary skill in the art would recognize that the reinforcing structure as disclosed by Propp may be replaced to be comprised of two reinforcing structures in the axial and gap formed arrangement as recited and taught Propp2. As modified, the support structure when modified to be formed of first and second support structures as taught by Propp and Propp2 would be capable of covering the catheter tube as discussed by Propp as only the structure/shape of the reinforcing structure is being modified, not placement. Thus, the claimed limitations are med as discussed. Propp and Propp2 are analogous because they both teach window dressings for insertion and securement of a catheter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the support structure adapted to cover a catheter tube over a tube covering distance of the window dressing as disclosed by Propp to be comprised of a first and second support structure spaced apart, extending laterally, and being separated longitudinally wherein the tube covering distance comprises a gap interposed between the support structures as taught by Propp2. A skilled artisan would have been motivated to utilize a support structure comprising a first a second support structure as instantly claimed to cover a catheter tube over a tube covering distance because Propp2 suggests that the two securement devices to which the indicated reinforcement structures are attached allows better reinforcement of the exit end of the dressing when the catheter hub is large and prevents pulling forces from tearing the dressing off the patient’s skin (Propp2- [Col 7, lines 12-30]). A skilled artisan would also have a reasonable expectation to manufacture the window dressing with a support structure to cover a catheter tube as disclosed by Propp wherein the support structure is comprised of a first and second support structure because Propp2 suggests that a first and second support structure to cover a catheter tube is conventional in window dressings for insertion and securement of a catheter that are analogous to Propp.
Propp as modified by Propp2 does not teach the transparent layer is attached to the upper surface of the primary layer and the adhesive layer adhering to a portion of the transparent layer to the top surface of the primary layer. Worthley teaches an analogous window dressing (Abstract, Figure 1- dressing 2) comprising a transparent layer (Figure 1- semi-permeable film 12 that is transparent) attached to an upper surface of a primary layer (Figure 1- semi-permeable film 12 that is transparent is attached by its bottom side 14 to contact the top surface 16 of the semi-permeable tape border 18) and an adhesive layer (Figure 2- adhesive 13) adheres to a portion of the transparent layer (Figure 2- bottom side 14 of semi-permeable film 12 has an adhesive coat 13, [Col 4, lines 18-26]- discusses that the semi-permeable film 12 has a bottom side 14 that has an adhesive 13 coated on) to the upper surface of the primary layer (Figure 1- shows the bottom side 14 with the adhesive 13 coat of the semi-permeable film 12 attached to the top surface 16 of the semi-permeable tape border 18). A person of ordinary skill would have recognized that the transparent film layer 124 of Propp as modified by Propp2 may be rearranged in a similar manner as taught by Worthley such that the transparent film layer 124 is now positioned as a top-most layer and adhered to a top portion of the primary layer 112. A person of ordinary skill would also recognize that in order to accomplish the attachment of to the upper surface of the primary layer, the transparent film layer 124 of Propp is modified to have a lower adhesive surface and an upper non-adhesive surface as also specifically taught by Worthley. Modification of the transparent layer of Propp as modified by Propp2 to be a top-most layer and having the adhesive layer being at a bottom surface of the transparent layer as taught by Worthley still allows the transparent film layer to form a window for viewing the insertion site of a catheter when the dressing is applied (Propp- [Col 5, lines 16-26] & Worthley [Col 4, lines 32-40])- thus the functionality of the transparent layer being unhindered when rearranged to be the top-most layer of the dressing. Propp as modified by Propp2 and Worthley are analogous because the combination and Worthley both teach a window dressing comprised of multiple layers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the position of the transparent layer as taught by Propp as modified by Propp2 to be rearranged such that the transparent layer is the top-most layer of the window dressing having a lower adhesive surface as taught by Worthley, which would adhere to portions of both the primary layer and the support structure of the dressing. A skilled artisan would have been motivated to utilize a transparent film layer positioned as the top-most layer on a window dressing because Worthley teaches having a transparent film at the top-most layer protects the wound from the insertion of a catheter from exposure to harmful environmental conditions while also keeping the area visible (Worthley- [Col 1, lines 9-17] & [Col 1, lines 53-57]). A skilled artisan would also have a reasonable expectation to manufacture the window dressing with a transparent layer as taught by Propp as modified by Propp2 wherein the transparent layer is positioned to be the top-most layer of the window dressing because Worthley suggests that this positioning of the transparent layer is conventional in window dressings comprised of multiple layers that are analogous to Propp as modified by Propp2.
Propp as modified by Propp2 and Worthley does not explicitly teach wherein the structural layer having a second stiffness greater than the first stiffness. Ha teaches an analogous dressing (Abstract, Figure 2- dressing 10) wherein a support layer (Figure 2- support-substrate 12) comprising a structural layer (Figure 2- support-substrate 12 is understood to be formed of an inherent structural layer of material) and wherein the structural layer (Figure 2- support-substrate 12) has a second stiffness greater than a first stiffness ([Col 15, lines 15-16]- “The material used to form the self supporting substrate is generally substantially more rigid than the backing layer.”) of an analogous primary layer (Figure 2- backing layer 14, [Col 13, lines 36-46]- discusses materials of the backing layer). A person of ordinary skill would recognize that the materials of the structural layer of the support layer and primary layer of Propp as modified by Propp2 and Worthley may be the specific materials as taught by Ha such that the second stiffness would be greater than the first. Thus, the claimed limitations are met as discussed. Propp as modified by Propp2, Worthley and Ha are analogous because the combination and Ha both teach transparent wound dressings comprised of multiple layers. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the materials of the structural and primary layers of the dressing of Propp as modified by Propp2 and Worthley wherein the second stiffness is greater than the first stiffness as taught by Ha. A skilled artisan would have been motivated to utilize the specific materials of primary layer and support layer because Ha suggests that the less stiff materials of the primary layer are more conformable for attachment to a patient’s skin and materials of the structural layer are understood to provide greater support as this material holds the shape of the layer once formed and further facilitates handling of the dressing (Ha- [Col 2, lines 65-67], [Col 13, lines 30-43] & [Col 15, lines 9-25]). A skilled artisan would also have a reasonable expectation to manufacture the structural layer of the dressing of Propp as modified by Propp2 and Worthley to be comprised of a polyester film and have a stiffness greater than a first stiffness of the primary layer because Ha suggests that the use of these differing materials in conventional in wound dressings of multiple layers that are analogous to Propp as modified by Propp2 and Worthley.

    PNG
    media_image1.png
    476
    824
    media_image1.png
    Greyscale

Regarding claim 21, Propp as modified by Propp2, Worthley, and Ha teaches the window dressing of claim 20 as discussed above. Propp as modified by Propp2, Worthley, and Ha further teaches wherein a portion of the first support structure (Propp2- a portion of either reinforcing structures 72, 83) covers the catheter tube and a portion of the second support structure (Propp2- a portion of either of the other reinforcing structures 72,83) covers the catheter tube (see claim 20 discussion above- discusses support structure of Propp to cover a catheter tube and wherein specifically the shape of the support structure is modified by Propp2, such that the catheter tube would still be covered as instantly claimed).
Regarding claim 2, Propp as modified by Propp2, Worthley, and Ha teaches the window dressing of claim 20 as discussed above. Propp as modified by Propp2, Worthley and Ha further teaches wherein the transparent layer (Propp Figure 2- transparent film layer 124) covers the entire primary layer window (Propp Figures 2 & 3- transparent film layer 124 covers the insertion site viewing portion 114 of fabric layer 112 once layers are assembled; see claim 1 discussion above- teaches placement of transparent film layer 124 of Propp as a top-most layer as taught by Worthley, wherein portion 114 of Propp would still be covered with the transparent layer 124 at the top as taught to be modified).
Regarding claim 3, Propp as modified by Propp2, Worthley and Ha teaches the window dressing of claim 2 as discussed above. Propp as modified by Propp2, Worthley and Ha further teaches wherein the support structure (Propp Figure 2- reinforcing structure 130) is attached to the upper surface of the primary layer (Propp Figure 2- fabric layer 112) within the securement portion (Propp Figures 1 & 2- reinforcing structure 130 is shown to be attached to the top side 120 of fabric layer 112 within the anchor member portion 116 of the fabric layer 112).
Regarding claim 4, Propp as modified by Propp2, Worthley and Ha teaches the window dressing of claim 3 as discussed above. Propp as modified by Propp2, Worthley and Ha further teaches wherein the support structure (Propp Figure 2- reinforcing structure 130; claim 20 discussion- support structure of Propp is modified to be the shape of the support structure of Propp2) is contained within a periphery of the primary layer (Propp Figure 1- reinforcing structure 130 is shown to be disposed within the edges or periphery of the fabric layer 112).
Regarding claim 6, Propp as modified by Worthley and Ha teaches the window dressing of claim 1 as discussed above. Propp as modified by Worthley and Ha further teaches wherein the transparent layer (Propp Figure 2- transparent film layer 124) covers the entire support structure (Propp Figures 1 thru 3- transparent film layer 124 extends to the outer edge of the fabric layer 112 as shown wherein it would also encompass the entirety of the reinforcing structure 130; see claim 1 discussion- transparent layer 124 of Propp is modified by Worthley to be a top-most layer, wherein as a result the reinforcing structure 130 would be positioned between the top-most transparent layer 124 and fabric layer 112 of Propp) and comprises an adhesive attachment  to the primary layer (Worthley Figure 1- semi-permeable film 12 having a bottom side 14 coated with adhesive 13 to attached to the atop surface 16 of semi-permeable tape border 18) around an entire periphery of the support structure (see claim 20 discussion- transparent layer 124 of Propp is modified by Worthley to be a top-most layer having an adhesive bottom layer as specifically taught by Worthley to be able to adhere to an upper surface of the primary/fabric layer  and  around an entire periphery of the reinforcing structure 130 of Propp which is modified to be the shape of the support structures of Propp2).
Regarding claim 9, Propp as modified by Propp2, Worthley and Ha teaches the window dressing of claim 1 (interpreted to be dependent off of claim 20) as discussed above. Propp as modified by Propp2, Worthley and Ha further teaches wherein the adhesive layer of the transparent layer (Propp Figure 2- transparent film layer 124; Worthley Figure 2- bottom side 14 of semi-permeable film 12 has an adhesive coat 13) adheres the transparent film of the transparent layer to the top surface of the support structure (see claim 20 discussion- transparent film layer 124 of Propp modified to be a top-most layer having an adhesive surface at its lower surface as taught by Worthley, such that the lower adhesive surface of the top-most transparent layer 124 of Propp is capable of being adhered to an upper surface of reinforcing structure 130 which is positioned between transparent layer 124 and fabric layer 112).
Regarding claim 10, Propp as modified by Propp2, Worthley and Ha teaches the window dressing of claim 2 as discussed above. Propp as modified by Propp2, Worthley and Ha further teaches wherein the transparent layer (Propp Figure 2- transparent film layer 124) further covers a portion of the securement portion of the primary layer (Propp Figures 1 thru 3- transparent film layer 124 is shown to cover and overlap a portion of the anchor member portion 116; see claim 20 discussion- transparent layer 124 of Propp is modified by Worthley to the topmost layer, such that it would still cover and overlap the anchor member portion 116  of Propp). 
Regarding claim 11, Propp as modified by Propp2, Worthley and Ha teaches the window dressing of claim 20 as discussed above. Propp as modified by Propp2, Worthley and Ha further teaches wherein the support structure (Propp Figure 2- reinforcing structure 130; Propp2- reinforcing structures 72,83; claim 20 discussion above- discusses the modification of the shape of reinforcing structure 130 of Propp to be that of two structures 72,83 of Propp2) comprises a central region (Propp2- central body 90) and an arm (see annotated Propp2 Figure 1 below- either of indicated first arm or second arm) extending from the central region in both a longitudinal and latitudinal direction (annotated Propp2 Figure 1 below- either of indicated first or second arm is shown to be extending from the central body 90 in both a longitudinal and latitudinal direction as indicated by the axes).

    PNG
    media_image2.png
    541
    938
    media_image2.png
    Greyscale


Regarding claim 12, Propp as modified by Propp2, Worthley and Ha teaches the window dressing of claim 20. Propp as modified by Propp2, Worthley and Ha further teaches wherein the support structure (Propp Figure 2- reinforcing structure 130; Propp2- reinforcing structures 72,83; claim 20 discussion above- discusses the modification of the shape of reinforcing structure 130 of Propp to be that of two structures 72,83 of Propp2) comprises a central region (Propp2 - central body 90) and a plurality of arms (see annotated Propp2 Figure 1 above- indicated first and second arms) extending from the central region in both a longitudinal and a latitudinal direction (annotated Propp2 Figure 1 above- both of indicated first or second arm is shown to be extending from the central body 136 in both a longitudinal and latitudinal direction as indicated by the axes). 
Regarding claim 13, Propp as modified by Propp2, Worthley and Ha teaches the window dressing of claim 12 as discussed above. Propp as modified by Propp2, Worthley and Ha teaches wherein a first arm  of the plurality of arms (see annotated Propp2 Figure 1 above- indicated first arm) extends from the central region in a first direction (see annotated Propp2 Figure 1 above- indicated first arm is shown to extend from the central body 90 in an indicated first direction) such that an end point of the first arm (see annotated Propp2 Figure 1 above- either of end points are indicated of each indicated arm) is spaced apart from the central region (Propp2- central body 90) by a first longitudinal distance and a first latitudinal distance (see annotated Propp2 Figure 1 above- indicated end point of first arm is shown to be spaced apart from central body 90 by indicated inherent longitudinal and latitudinal distances- between any of the indicated end points and the central body 90).
Regarding claim 14, Propp as modified by Propp2, Worthley and Ha teaches the window dressing of claim 13 as discussed above. Propp as modified by Propp2, Worthley and Ha further teaches wherein a second arm of the plurality of arms (see annotated Propp2 Figure 1 above- indicated second arm) extends from the central region in a second direction (see annotated Propp2 Figure 1 above- indicated second arm is shown to extend from the central body 90 in an indicated second arm direction) such that an end point of each arm is spaced15 PATENTAttorney Docket No. 26512.NPapart from the central region by the first longitudinal distance and the first latitudinal distance (see annotated Propp2 Figure 1 above- indicated end point of second arm is shown to be spaced apart from central body 90 by inherent longitudinal and latitudinal distances between the end point and central body 90, wherein the distances are identical or equal to the longitudinal and latitudinal distances of the first arm because the dressing is symmetrical about the longitudinal axis). 
Regarding claim 15, Propp as modified by Propp2, Worthley and Ha teaches the window dressing of claim 14 as discussed above. Propp as modified by Propp2, Worthley and Ha further teaches wherein the first arm and second arm (see annotated Propp2 Figure 1 above- first and second arms are indicated) are symmetrical about a longitudinal axis of the dressing (Propp [Col 6, lines 42-47]- “The dressing 110 may be symmetrical about a longitudinal axis 160 that extends through the insertion site viewing portion 114 and the anchor member portion 116, and splits the dressing into equivalent left-hand and right-hand sides. The symmetry of the dressing 110 allows the dressing to be used on either the left-hand or right-hand side of a patient's body.”, see annotated Propp2 Figure 1 above- indicated first and second arms are shown to be symmetrical about the indicated longitudinal axis).
Regarding claim 16, Propp as modified by Propp2, Worthley and Ha teaches the window dressing of claim 14 as discussed above. Propp as modified by Propp2, Worthley and Ha further teaches wherein the first arm and second arm (see annotated Propp2 Figure 1 above- first and second arms are indicated) are symmetrical about a latitudinal axis of the dressing (see annotated Propp2 Figure 1 above- indicated first and second arms comprise portion- specifically of reinforcing member 83- which is shown to be symmetrical about the indicated latitudinal axis).
Regarding claim 18, Propp as modified by Propp2, Worthley and Ha teaches the window dressing of claim 20 as discussed above. Propp as modified by Worthley and Ha further teaches wherein the structural layer (claim 20 discussion- reinforcing structure 130 of Propp to be modified to have the shape of the analogous structure of Propp 2; Ha Figure 2- self- supporting substrate 12) is comprised of a polyester film (Ha ([Col 15, lines 20-25]- “In general, the self supporting substrate materials can include, but are not limited to, an elastic film, a non-elastic film, non-woven fibrous web, woven fibrous web, knits, and polyethylene/vinyl acetate copolymer-coated papers and polyester films.”).
As modified, Propp as modified by Propp2, Worthley and Ha does not explicitly teach wherein the polyester film has a thickness between 0.005 inches and 0.030 inches. Specifically, Ha teaches an analogous dressing (Abstract, Figure 2- dressing 10) comprising a structural layer of a support structure (Figure 1- support-substrate 12) comprised of polyester film ([Col 15, lines 15-25]- discusses that the material of the self supporting substrate may include “polyester films”) wherein the polyester film has a thickness between 0.005 inches and 0.030 inches ([Col 15, lines 16-19]- discusses that the thickness of the material is preferably greater than 1 mil and less than 6 mil, wherein a mil= 0.001 inch, thus the recited range being from 0.001-0.006 inches). A person of ordinary skill in the art would recognize that Ha teaches an overlapping range of thickness that overlaps with the instantly claimed range, wherein the recited overlapping range may be optimized to have a value that falls within the claimed range (see MPEP 2144.05 for reference regarding ranges), thus meeting the claimed limitations as discussed. Propp as modified by Propp2, Worthley and Ha are analogous because the combination and Ha both teach a transparent wound dressings comprised of multiple layers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the polyester film of the structural layer as taught by Propp as modified by Propp2, Worthley and Ha to have a thickness of the structural layer comprised of a polyester film as specifically taught by Ha, wherein the overlapping range of thickness may be optimized to fall within the instantly claimed film thickness. A skilled artisan would have been motivated to utilize the polyester film with the instant range of thickness because Ha suggests that the layers of the dressing be relatively thin to improve conformability to an anatomical surface and wherein the specific thickness range affects the rigidity of a support layer relative additional backing layers such that the support layer has greater support (Ha- [Col 14, lines 53-54] & [Col 15, lines 16-20]). A skilled artisan would also have a reasonable expectation to manufacture the structural layer comprised of a polyester film as taught by Propp as modified by Propp2, Worthley and Ha to have a thickness of the polyester film that it optimized to be the instant range of thickness because Ha specifically suggests that small thickness of the polyester film for a structural layer is conventional in window dressing comprised of multiple layers that are analogous to Propp as modified by Propp2, Worthley and Ha.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Propp (US 8212101 B2), Propp (US 7294752 B1), Worthley (US 684920 B2), Ha (US 9168180 B2), in further view of Johns (US 5618556 A). Propp ‘752 will be referenced as Propp2 in the claim discussion below.
Regarding claim 7, Propp as modified by Propp2, Worthley and Ha teaches the window dressing of claim 3 as discussed above. Propp as modified by Propp2, Worthley and Ha further teaches the support structure (Propp Figure 2- reinforcing structure 130) and a periphery of the primary layer (Propp Figure 2- inherent edges or periphery of the fabric layer 112). 
Propp as modified by Propp2, Worthley and Ha does not teach wherein a portion of the support structure extends beyond a periphery of the primary layer. Johns teaches an analogous dressing (Abstract, Figure 4- adhesive dressing 1) comprised of a support structure (Figure 4- support layer 4 comprises of an inherent polymeric film structure) wherein a portion of the support structure extends beyond the periphery of the primary layer (Figure 2- support layer 4 on the non-adhesive surface of the backing layer 2, [Col 3, lines 18-21]- “The support layer may have a greater surface area than the surface area of the backing layer. Thus the support layer may have one or more edge portions which extend beyond the backing layer”). Propp as modified by Propp2, Worthley and Ha and Johns specifically are analogous because the combination as recited and Johns both teach dressings comprised of multiple layers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the support structure as taught by Propp as modified by Propp2, Worthley and Ha to extend beyond a periphery of the primary layer in the manner as taught specifically by Johns. A skilled artisan would have been motivated to utilize a support structure the extends beyond a periphery of a primary layer because Johns suggests that the increased surface area of the support layer allows for the edge portions of the support area to be gripped like handles by the user (Johns- [Col 3, lines 18-24]). A skilled artisan would also have a reasonable expectation to manufacture the support structure on a primary layer as taught by Propp as modified by Propp2, Worthley and Ha to extend beyond the periphery of the of the primary layer because Johns specifically suggests that this increase in surface size of the support layer is conventional in wound dressings comprised of multiple layers that are analogous to Propp as modified by Propp2, Worthley and Ha.
Regarding claim 8, Propp as modified by Propp2, Worthley, Ha, and Johns teaches the window dressing of claim 7 as discussed above. Propp as modified by Propp2, Worthley, Ha, and Johns further teaches wherein the portion of the support structure (Propp Figures 1 thru 3- reinforcing structure 130) extends beyond a periphery of the transparent layer (see claim 20 discussion- teaches the transparent layer 124 of Propp to be the top-most layer such that the reinforcing layer 130 is now positioned between layer 124 and the primary fabric layer 112 wherein the shape of the support structure of Propp is modified be the shape of the analogous support structure of Propp2; see claim 7 discussion- teaches the reinforcing structure 130 of Propp to extend past the periphery of the primary layer 112 as taught by Johns, wherein transparent layer 124 and primary layer 112 of Propp are shown to be the same shape and size- Propp Figure 2- such that the modified extending reinforcing structure 130 will also extend beyond a periphery of the transparent layer 124 of Propp even with the modified shape as taught by Propp2 of the analogous support structure).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20100106114 A1 (Weston)- teaches a support layer attached to a backing layer that extended beyond some edges of the backing layer.
US 20190070392 A1 (Blake)- teaches a basic catheter site covering comprised of multiple layers.
US 20100121282 A1 (Propp)- teaches different variants of a reinforcing structure to secure a catheter.
US 20160067106 A1 (Howell)- teaches a protective device for a catheter comprising a larger support layer.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289. The examiner can normally be reached Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        August 8, 2022


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786